COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN RE: DISH NETWORK L.L.C. AND                 §             No. 08-22-00022-CV
  ECHOSPHERE L.L.C.,
                                                 §       AN ORIGINAL PROCEEDING
                       Relators.
                                                 §               IN MANDAMUS

                                                 §

                                          ORDER

       The Court GRANTS the Real Party in Interest’s third motion for extension of time within

which to file the response until May 13, 2022. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO RELATORS’

PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Real Party in Interest’s attorney,

prepare the response and forward the same to this Court on or before May 13, 2022.

       IT IS SO ORDERED this 13th day of April, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.